                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: holly.walker@akerman.com
                                                             7   Attorneys for plaintiff Bank of America, N.A.
                                                             8
                                                                                                   UNITED STATES DISTRICT COURT
                                                             9
                                                                                                          DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.,                                  Case No.: 3:17-cv-00087-MMD-WGC
                      LAS VEGAS, NEVADA 89134




                                                            12                              Plaintiff,
AKERMAN LLP




                                                                                                                         ORDER GRANTING BANK OF
                                                            13                                                           AMERICA, N.A.'S MOTION FOR
                                                                 vs.
                                                                                                                         PARTIAL SUMMARY JUDGMENT
                                                            14                                                           [ECF NO. 40]
                                                                 TOWNHOUSE GREENS ASSOCIATION, INC.
                                                            15   and THUNDER PROPERTIES, INC.,
                                                            16                              Defendants.
                                                            17

                                                            18

                                                            19                Plaintiff Bank of America, N.A. (BANA)'s motion for partial summary judgment, ECF No.

                                                            20   40, came on for hearing on February 4, 2020. For the reasons stated on the record, the court

                                                            21   GRANTS BANA summary judgment on its first claim for quiet title/declaratory relief against

                                                            22   defendant Thunder Properties, Inc. The court finds Thunder's title to the property is subject to the

                                                            23   deed of trust executed by Mario Rojas-Becerril and Josefina Rojas, dated July 24, 2009 and recorded

                                                            24   with the Washoe County Recorder on July 30, 2009, as Instrument No. 3786603 (the deed of trust).

                                                            25   The deed of trust continues to encumber the property and is superior to any right, title, interest, lien,

                                                            26   equity or estate of Thunder, and was not extinguished by defendant Townhouse Greens Association,

                                                            27   Inc.'s foreclosure sale.

                                                            28   ///

                                                                                                                    1
                                                                 51864929;1
                                                             1                IT IS THEREFORE ORDERED, ADJUDGED AND DECREED Thunder's title to the

                                                             2   property located at 336 Smithridge Park, Reno, Nevada 89502, and more particularly described as:

                                                             3                PARCEL 1:
                                                             4
                                                                              LOT 336, OF SMITHRIDGE PARK TOWNHOUSES NO. 3, UNIT NO. 2,
                                                             5                ACCORDING TO THE MAP THEREOF, FILED IN THE OFFICE OF THE
                                                                              COUNTY RECORDER OF WASHOE COUNTY, STATE OF NEVADA, ON JULY
                                                             6                31, 1970.
                                                             7                PARCEL 2:
                                                             8
                                                                              AN UNDIVIDED 1/32ND INTEREST IN AND TO LOT 313, THE "COMMON
                                                             9                AREA" OF SMITHRIDGE PARK TOWNHOUSES NO. 3, UNIT NO. 2,
                                                                              ACCORDING TO THE MAP THEREOF, FILED IN THE OFFICE OF THE
                                                            10                COUNTY RECORDER OF WASHOE COUNTY, STATE OF NEVADA ON JULY
                                                                              31, 1970.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                              TOGETHER WITH ALL AND SINGULAR THE TENEMENTS,
                      LAS VEGAS, NEVADA 89134




                                                            12                HEREDITAMENTS AND APPURTENANCES THEREUNTO BELONGING OR
AKERMAN LLP




                                                                              IN ANYWISE APPERTAINING,
                                                            13

                                                            14   APN: 025-130-23, remains encumbered by the deed of trust.
                                                            15                Because the court finds the deed of trust was not extinguished by Townhouse Greens'
                                                            16   foreclosure sale, the court dismisses all BANA's remaining claims as moot.
                                                            17   ///
                                                            18   ///
                                                            19   ///
                                                            20   ///
                                                            21   ///
                                                            22   ///
                                                            23   ///
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///

                                                                                                                   2
                                                                 51864929;1
                                                             1                The court further orders the lis pendens recorded against the property related to this action,

                                                             2   recorded with the Washoe County Recorder on February 22, 2017, as Instrument No. 4681775, is

                                                             3   released.

                                                             4                      February 11
                                                                              Dated _____________, 2020.

                                                             5

                                                             6                                                     UNITED STATES DISTRICT COURT JUDGE
                                                                                                                   Case No.: 3:17-cv-00087-MMD-WGC
                                                             7

                                                             8

                                                             9   Submitted by:

                                                            10   AKERMAN LLP
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 /s/ Holly E. Walker, Esq.
                                                                 DARREN T. BRENNER, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Nevada Bar No. 8386
AKERMAN LLP




                                                            13   HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                            14   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                            15
                                                                 Attorneys for plaintiff Bank of America, N.A.
                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                        3
                                                                 51864929;1
